Exhibit 10.1
 
December 26, 2012


Ronald Kochman
369 Frankel Blvd
Merrick, NY 11566


Dear Ron:


We are pleased to offer you continued employment with Volt Information Sciences,
Inc. (“Volt” or the “Company”) under the terms and conditions set forth below in
this letter agreement (“Agreement”).  Such terms and conditions will be deemed
to have taken effect on May 1, 2012 and, as of that date, your prior Employment
Agreement with the Company, dated as of April 2, 2012, will be deemed to have
terminated, and shall be of no force or effect.

 
1.
Position
 
You will continue to be employed as Volt’s President and Chief Executive Officer
(“CEO”), reporting to the Company’s Board of Directors (the “Board").
   
2.
Duties and Responsibilities
 
You will devote your full business time and attention to the responsibilities of
the position of CEO, and will perform such additional duties for Volt and its
affiliates as the Board may direct and as are required in such position.  You
agree that you will be subject to and comply with all Volt policies, procedures
and rules, as now existing or as subsequently adopted, modified or supplemented
by the Company.  You further agree that you will comply with all applicable
laws, rules and regulations governing your business and conduct.
   
3.
Definitions
     
3.1  “Cause” means: (a) embezzlement by you; (b) misappropriation by you of
funds of the Company; (c) your conviction of, plea of guilty to or plea of nolo
contendere to a felony; (d) your commission of any act of dishonesty, deceit, or
fraud which causes material economic harm to the Company; (e) a material breach
by you of any provision of this Agreement; (f) a willful failure by you to
substantially perform your duties; (g) a willful breach by you of a fiduciary
duty owed to the Company; or (h) a significant violation by you of any rule,
policy or procedure of the Company, or any contractual, statutory or common law
duties owed to the Company.
   

 

 
 
 

--------------------------------------------------------------------------------

 





 
3.2  “Change of Control” means: (a) a “person,” or “group” within the meaning of
13(d) of the Securities Exchange Act of 1934 (other than a "person" or "group"
consisting solely of descendants of Edward Shaw, their spouses and trusts or
other persons formed primarily for their benefit) becomes a “beneficial owner,”
as such term is used in Rule 13d-3 promulgated under that Act, of 50% or more of
the outstanding common stock of Company; (b)  the majority of the Board of
Directors of the Company consists of individuals other than “incumbent”
directors, which term means the members of the Board of Directors on the date
you execute this Agreement; provided that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the incumbent directors will
be considered to be an incumbent director; (c) the Company adopts any plan of
liquidation providing for the distribution of all or substantially all of its
assets; (d) all or substantially all of the assets or business of Company are
disposed of pursuant to a merger, consolidation or other transaction (unless the
stockholders of Company immediately prior to such merger, consolidation or other
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the voting stock of Company immediately prior to such
merger, consolidation or other transaction, all of the voting stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of Company); or (e) the Company combines with another company and is
the surviving corporation but, immediately after the combination, the
stockholders of Company immediately prior to the combination hold, directly or
indirectly, less than 50% of the voting stock of the combined company (there
being excluded from the number of shares held by such stockholders, but not from
the voting stock of the combined company, any shares received by affiliates of
such other company in exchange for stock of such other company).
     
3.3  “Good Reason” means the occurrence of any of the following events which
continues uncured for a period of not less thirty (30) days following written
notice given by you to the Company within ninety (90) days following the
occurrence of such event, unless you specifically agree in writing that such
event shall not be Good Reason:  (a) a material office relocation that increases
your daily commute by 50 or more miles, (b) a material reduction in your duties,
(c) an assignment of any duties inconsistent with your position as President and
CEO (including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by this Agreement, (d) a reduction in
the overall level of your compensation or benefits as provided herein, unless
such reduction is part of a general reduction applicable to all or substantially
all senior executives of Volt,  (e) a breach of this Agreement by the Company,
(f) your removal from the Company’s Board of Directors, or (g) your resignation
based upon written mutual agreement by you and Volt’s Board.
   
4.
Compensation
 
Your compensation will be composed of the elements set forth below in Paragraphs
4.1, 4.2, 4.3, 4.4 and 4.5.  All elements of your compensation and any other
payments set forth in this Agreement shall be paid according to the Company’s
normal payroll practices, less all required withholdings and deductions.  You
acknowledge and agree that the Company shall have authority to recover any
compensation you have received that is required to be recovered by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, or any rules or
regulations promulgated in connection therewith.
     
4.1 Salary
 
You will receive a salary at the rate of $575,000 per year.  Your salary may be
reviewed and adjusted upward by the Company from time to time, but will not be
reduced other than as part of a general reduction applicable to all or
substantially all senior executives of Volt.
     
4.2  Bonuses
 
4.2(a)  Fiscal Year 2012 Bonus.  You have received, and acknowledge receipt of a
discretionary bonus in the amount of $287,500.00, which was granted by the
Compensation Committee of the Board (the “Compensation Committee”) in
recognition of your performance during 2012 (the “Fiscal Year 2012 Bonus”).  You
acknowledge that the Fiscal Year 2012 Bonus is in the place and stead of any
bonus to which you may have been entitled under your prior Employment Agreement.
 
4.2(b)  Fiscal Year 2013 Bonus.  You will be eligible to earn an annual bonus
award with a target amount of your annual salary during the Company’s fiscal
year ending October 27, 2013 (the "Fiscal Year 2013 Bonus").  The criteria for
the Fiscal Year 2013 Bonus will be separately developed by the Compensation
Committee and documented but will require that you are continuously employed by
Volt through the date of fulfillment of any applicable requirements.  If earned,
the Fiscal Year 2013 Bonus will be payable in a lump sum within 30 days after
being earned, again provided that you are employed by Volt on the last day of
the respective performance period or the date of fulfillment of any applicable
requirements.
     
4.3  Long-Term Incentive Award for 2012 Fiscal Year
 
Provided that you remain employed by Volt on the dates each installment is to be
paid or vest as outlined below, you will receive an incentive award comprised of
$270,000 in cash and 40,000 shares of restricted Volt common stock (the “2012
LTI Award”).  This award by the Compensation Committee is in recognition of your
performance during 2012. The cash portion of the 2012 LTI Award will be payable
in equal installments on each of the following dates:  (a) 100 days after the
end of Volt’s 2012 fiscal year, (b) October 30, 2013, and (c) October 30, 2014,
provided that you remain employed by Volt on each of those dates, although all
amounts shall be payable immediately in the event that, within ninety (90) days
following a Change of Control, the Company terminates your employment without
Cause or you resign for Good Reason.  The restricted common stock portion of the
award will vest in equal installments on each of 100 days after the end of
Volt’s 2012 fiscal year, October 30, 2013, and October 30, 2014, provided that
you remain employed by Volt on each of the vesting dates, although all stock
shall vest immediately in the event that, within ninety (90) days following a
Change of Control, the Company terminates your employment without Cause or you
resign for Good Reason. Any award of stock will be subject to the terms and
conditions customarily applicable to restricted stock awards by Volt and will be
based on the closing price of a share of Volt common stock on the grant date.
   

 

 
 
2

--------------------------------------------------------------------------------

 





 
4.4  Long-Term Incentive Award for 2013 Fiscal Year
 
Provided that you have been continuously employed by Volt through November 3,
2013, and contingent on your achievement of reasonable, pre-established and
objective goals and targets determined by the Compensation Committee and
communicated to you no later than January 15, 2013, you will receive an
incentive award with a target amount of $270,000.00 in cash and 40,000 shares of
restricted Volt common stock (the “2013 LTI Award”).  Such goals and targets
will be separately determined and documented.  The allocation of the 2013 LTI
Award will be approved by the Compensation Committee no later than November 3,
2013; such approval date shall be the grant date for any amount payable in
restricted common stock.  If cash is awarded, it will be payable in equal
amounts on each of the following dates: (a) fifteen days after the filing date
with the SEC of the 2013 Form 10K by Volt, (b) October 30, 2014, and (c) October
30, 2015, provided that you remain employed by Volt on each of those dates,
although all amounts shall be payable immediately in the event that, within
ninety (90) days following a Change of Control, the Company terminates your
employment without Cause or you resign for Good Reason. If any restricted common
stock is awarded, the stock will vest in equal amounts on the following dates:
(a) fifteen days after the filing date with the SEC of the 2013 Form 10K by
Volt, (b) October 30, 2014, and (c) October 30, 2015, provided that you remain
employed by Volt on each of the vesting dates, although all stock shall vest
immediately in the event that, within ninety (90) days following a Change of
Control, the Company terminates your employment without Cause or you resign for
Good Reason.  Any award of stock will be subject to the terms and conditions
customarily applicable to restricted stock awards by Volt and will be based on
the closing price of a share of Volt common stock on the grant date.
     
4.5  Additional Target Annual Bonuses and Long-Term Incentive Awards.   You will
be eligible to earn target annual bonuses (the “Target Annual Bonuses”) and
long-term incentive awards for Volt’s 2014 fiscal year and beyond. The target
amounts for these Target Annual Bonuses and incentive awards will be established
prior to the start of the fiscal year by the Compensation Committee.  Actual
awards will be based on achievement of goals mutually agreed by you and the
Compensation Committee and will require that you are continuously employed by
Volt through the date of achievement of the goals.
   
5.
Benefits
 
You will continue to be eligible to participate in the Company’s employee
benefits plans and programs generally available to similarly situated employees
at the Company, subject to the eligibility requirements, terms and conditions of
such plans and programs.  Such plans and programs are subject to change or
termination by the Company at any time in the Company’s sole discretion,
provided that the Company will not change or terminate any of such employee
benefits plans or programs that are deemed deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), in a
manner that would result in liability under Section 409A of the Code.
     
5.1  Paid Vacation and Sick Leave
 
You shall accrue paid time off for vacation time and sick leave in accordance
with Volt’s policies and applicable law.  Vacation shall be scheduled at
mutually agreeable times.
     
5.2  Business Expenses
 
Volt will reimburse you for reasonable and necessary business expenses incurred
in connection with the Company’s business, including travel expenses, food and
lodging while away from home, subject to such policies as Volt may from time to
time establish for its employees, provided that all such reimbursements shall
comply with Section 409A of the Code.
       



 
3

--------------------------------------------------------------------------------

 




6.
Termination; Compensation on Termination
 
Your employment is “at-will,” which means that, so long as any required notice
is given consistent with this Paragraph 6, you are free to resign your
employment at any time, with or without Good Reason, and Volt is free to
terminate your employment any time, whether or not for Cause.  The term
“Termination Date” shall mean the effective date of termination of employment
with Volt.
     
6.1  Termination by You with or without Good Reason
 
You may terminate your employment with Volt at any time with or without Good
Reason upon sixty (60) days’ advance written notice to the Company (provided
that the Company’s Board may shorten such notice period in its sole discretion),
during which notice period you will continue to be an employee of Volt.  If your
termination is for Good Reason, the written notice must set forth the grounds
upon which your termination for Good Reason is based and must be received by the
Company within 14 days after the expiration of the Company’s thirty (30)-day
right to cure the Good Reason event.  During the notice period, Volt, in its
sole discretion, may or may not require you to continue to report to work and
may assign you all, some or none of your regular duties.  During the notice
period, Volt will continue to pay you your salary, less all applicable
withholdings and deductions, provided that you continue to perform your job
duties and responsibilities, if so required, and otherwise comply with all
obligations and loyalties owed to Volt as your employer.
     
6.2  Upon Death
 
In the event of your death during the term of this Agreement, the Termination
Date shall be the last day of the month in which death occurs.
     
6.3  Termination Due To Disability
 
Volt may terminate your employment because of your disability by delivering at
least thirty (30) days’ prior written notice stating the Termination Date.
Volt’s decision to terminate shall be based on its determination that you are
unable as result of physical or mental illness to perform the essential
functions of your position, despite reasonable accommodation, for an aggregate
of ninety (90) days during any period of one hundred eighty (180) consecutive
days (unless a longer period is required by law, in which case the longer period
would apply). Such determination shall be based on evidence from a competent
health care provider obtained with your cooperation, and shall take into
consideration any reasonable accommodation that the Company may provide without
undue hardship, and any other considerations required by law.
     
6.4  Termination by Volt
 
Volt may terminate your employment at any time, whether or not for Cause.  If
termination is without Cause, Volt must provide at least sixty (60) days’ prior
written notice stating the Termination Date.  During the period between the
delivery of the notice of termination and the Termination Date, your employment
shall continue and you shall otherwise comply with all obligations and loyalties
owed to Volt as your employer.  During this notice period, Volt, in its sole
discretion, may or may not require you to continue to report to work and may
assign to you all, some or none of your regular duties.  During the notice
period, Volt will continue to pay your salary, less all applicable withholdings
and deductions.  If termination is for Cause, Volt must provide written notice
stating the basis of the Cause termination and the subsection(s) of Paragraph
3.1 upon which Volt is relying, as well as the Termination Date.  You will have
30 days to cure any claimed breach, failure or violation under Paragraphs
3.1(e), 3.1(f) or 3.1(h) above after written notice has been provided to you by
the Company, but termination for a violation of paragraphs 3.1(a), 3.1(b),
3.1(c), 3.1(d), or 3.1(g) above shall be effective immediately.  If requested,
you shall participate in an exit interview as the Company may designate.
       

 
 


 
4

--------------------------------------------------------------------------------

 





 
6.5  Payment of Accrued Salary and Vested Benefits upon Termination
 
On the next payroll date following the Termination Date (or sooner if required
by law), you (or your estate or other legal designee) will be paid (a) all
accrued salary through the Termination Date; and (b) payment for any unused
accrued vacation, consistent with applicable law.  Any business expenses
submitted for reimbursement under Paragraph 5.2 will be paid no later than 60
days after the Termination Date. Upon termination of employment, you will also
be entitled to receive any vested benefits, consistent with the applicable plan;
however, upon termination of your employment, you will have no rights to any
unvested benefits, unearned salary under Paragraph 4.1, or any other
compensation or payments after the Termination Date except as set forth in this
Agreement.
     
6.6  Severance Benefits In the Event Of Termination without Cause or Resignation
for Good Reason
 
In addition to the rights to payment upon termination set forth in Paragraph
6.5, if your employment under this Agreement is terminated by Volt without Cause
or by you for Good Reason, and subject to your executing a general release and
waiver of rights, which shall include a release of any and all legal claims
against the Company and its officers, directors, and affiliates (“General
Release”), Volt will: (a) continue to pay you your salary, and provide you such
medical benefits in which you participate on the Termination Date, or their
equivalent, for a period of twenty-four (24) months following the Termination
Date, and (b) pay you the Fiscal Year 2013 Bonus (if the Termination Date falls
within Fiscal Year 2013) or the Target Annual Bonus for the year of termination,
based on the achievement of your actual performance criteria for such year (but
in no event greater than your Target Annual Bonus amount for the year of
termination), pro-rated for the number of days actually worked by you in such
year of termination divided by 365 days and payable when the Bonus would
otherwise be payable (parts (a) and (b) collectively referred to as the
“Severance Benefits”).  Such medical benefits may, at Volt’s option, be provided
through reimbursement of the premiums you incur to continue coverage under the
Company’s medical plans pursuant to COBRA, and/or the cost you incur to obtain
such benefits through other means.  The Severance Benefits will be paid to you
in accordance with Volt’s customary payroll cycles and procedures, subject to
your execution of the General Release.  Any reimbursement of expenses you incur
to continue medical coverage by means other than COBRA that is taxable to you
will be paid to you in all events on or before the last day of your taxable year
following the taxable year in which such expense was incurred.  No such payment
is subject to liquidation or exchange for another benefit and the amount of such
expenses that may be covered by such payments in one taxable year will not
affect the amount of such expenses that may be covered by such payments in any
other taxable year.  Notwithstanding anything to the contrary in this Paragraph
6.6, if you breach any of the provisions in Paragraphs 8 or 9, all payments of
the Severance Benefits will cease.
   
7.
Representation and Warranties
 
As a condition of your continued employment with the Company, you represent and
warrant that you are legally authorized to perform the services contemplated by
this Agreement; that you are not a party to any agreement or instrument with any
third party which would prohibit you from entering into or performing the
services contemplated by this Agreement; and that you will not bring with you to
the Company, or use, any confidential information or trade secrets belonging to
any prior employer.
   
8.
Confidential Information
 
You agree that for the period of your employment with the Company and
thereafter, you will not, except as required for the performance of your duties
with the Company, disclose or use, or enable any third party to disclose or use,
any Confidential Information (as defined below) of the Company or its
affiliates.  You may not take or replicate Confidential Information for your
personal benefit or for the benefit of a third party unrelated to the Company,
including, but not limited to, saving a copy of Confidential Information on a
non-Company computer, USB flash drive, zip drive, or otherwise, without the
Company’s prior written approval.  You further agree that all information,
including, without limitation, all Confidential Information, you develop or
discover in connection with the performance of your duties is the sole and
exclusive property of the Company, and you hereby assign to the Company all of
your right, title and interest in and to same.  “Confidential Information” means
all



 
5

--------------------------------------------------------------------------------

 





 
trade secrets, data and other information relating to the operations of the
Company and its affiliates, whether in hard copy, electronic format or
communicated orally, that you acquire through your employment with the Company,
or that the Company or its affiliates  treats as confidential through its
policies, procedures and/or practices.  Confidential Information is limited to
information which is not generally known to the public, and includes information
which you know the Company does not intend to be made public.  Examples of
Confidential Information include, but are not limited to: information concerning
the Company’s operations, methods, technology, software, developments,
inventions, accounting and legal and regulatory affairs; information concerning
the Company’s sales, marketing, servicing, bidding, product development and
investment activities and strategies; information concerning the identity,
addresses, telephone numbers, email addresses, needs, business plans and
creditworthiness of the Company’s past, present and prospective customers and
clients; information concerning the terms on which the Company provides products
and services to such past, present and prospective customers and clients;
information concerning the Company’s pricing strategies for its products and
services; information concerning the Company’s finances, financing methods,
credit and acquisition or disposition plans and strategies; to the extent
permitted by law, information concerning the employment and compensation of the
Company’s employees; and disclosure of Confidential Information to another
Company employee other than as required for you and such other Company employee
to perform your duties for the Company.  This provision does not restrict you
from providing information as required by a court or governmental agency with
appropriate jurisdiction; however, in the event you are so required, you agree
that you will give the Company immediate written notice of such disclosure
requirement in order to allow the Company the opportunity to respond to such
request.
   
9.
Restrictive Covenants
 
You acknowledge that the Company’s relationships with its customers, clients,
and employees are extremely valuable and are the result of the investment of
substantial time, resources and effort in developing, servicing and maintaining
such relationships, and that, during your employment, you will be provided with
and/or have access to Confidential Information, including without limitation,
confidential and proprietary information concerning such relationships and the
Company’s operations. In consideration for your employment and for the Company
providing to you such confidential and proprietary information, you agree that
while you are employed with the Company, including any notice period, and for
one (1) year following the Termination Date, regardless of the reason for
termination:
     
9.1  Non Competition
 
You will not, directly or indirectly, engage in, own or control any interest in,
or act as an officer, director, partner, employee of, or consultant or advisor
to, any firm, institution or other entity directly or indirectly engaged in a
business that is substantially similar to that in which you were engaged during
your employment with the Company or which competes with the Company or any of
its affiliates, within the geographical area that is co-extensive with the scope
of your responsibilities for the Company or any of its affiliates during the
last twelve months of your employment with the Company.  Notwithstanding the
foregoing, it will not be a violation of this Paragraph 9.1 for you to directly
or indirectly own less than two percent (2%) of the outstanding public equity or
debt of a publicly owned corporation engaged in the same or similar business to
that of the Company or its affiliates, provided that you are not in a control
position with respect to such corporation.  In the event that you terminate your
employment and provide the notice required under Paragraph 6.1, Volt agrees that
it will reasonably consider in good faith your written request to release you
from the Non-Competition obligation in this Paragraph 9.1
     
9.2  Non Solicitation of Employees
 
You will not, directly or indirectly, recruit or hire any current employee of
the Company or its affiliates, or otherwise attempt to induce such employee to
leave the employment of the Company or its affiliates, to become an employee of
or otherwise be associated with you or any company or business with which you
are or may become associated.
 
 



 
6

--------------------------------------------------------------------------------

 





 
9.3 Non Solicitation of and Non-Interference with Clients or Customers
 
You will not, on your own behalf or on behalf of any other business entity,
directly or indirectly, solicit or accept in competition with Volt the business
of any existing or prospective client or customer of the Company or its
affiliates with whom you had Material Contact during your employment with Volt.
For purposes of this Agreement, “Material Contact” means, during your employment
with Volt, personal contact or the supervision of the efforts of those who had
personal contact with an existing or prospective client or customer in an effort
to create, expand or further a business relationship between the Company and
such existing or prospective client or customer.
     
9.4  Acknowledgement
 
You agree that this Agreement provides special and sufficient consideration for
your covenants in this Paragraph 9 and its subparagraphs, and that the
restrictions on non-competition and non-solicitation are reasonable in terms of
duration, scope and subject matter, and are no more than that which is
reasonably required for the protection of the Company’s business and
Confidential Information.
   
10.
Inventions
 
All discoveries, ideas, creations, inventions and properties (collectively,
“Discoveries”), written or oral, which you (a) create, conceive, discover,
develop, invent or use during your employment with the Company, whether or not
created, conceived, discovered, developed or invented during regular working
hours, or which are (b) created conceived, discovered, developed invented or
used by the Company or its affiliates, whether or not in connection with your
employment with the Company, will be the sole and absolute property of the
Company and the Company’s applicable affiliate for any and all purposes
whatsoever, in perpetuity.  You will not have, and will not claim to have, any
right, title or interest of any kind or nature whatsoever in or to any such
Discoveries.  For the avoidance of doubt, you hereby assign to the Company all
of your right, title and interest in and to same.  If any Discoveries, or any
portion thereof, are copyrightable, it shall be a “work made for hire,” as such
term has meaning in the copyright laws of the United States.
     
The previous paragraph shall not apply to any Discoveries (i) for which no
equipment, supplies, facility or trade secret information of the Company, its
affiliates or any customer of the Company was used and which was developed
entirely on your own time, (ii) which does not relate to the business of the
Company, its affiliates or to that of any customer of the Company and (iii)
which does not result from any work performed for the Company, its affiliates or
any customers of the Company.
     
You further agree that you will identify to the Company all Discoveries you
develop during your employment with the Company.  Upon request by the Company,
you will disclose any such Discoveries to the Company (by a full and clear
description) for the purpose of determining the Company’s rights therein and
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable in order to vest
title in such Discoveries in the Company.
   
11.
Enforcement
 
You agree that a violation of any covenant in Paragraphs 8, 9, or 10, or their
subparagraphs, will cause immediate and irreparable injury to the Company that
cannot be adequately remedied by monetary damages, and will entitle the Company
to immediate injunctive relief and/or specific performance, without the
necessity of posting bond or proving actual damages, as well as to all other
legal or equitable remedies to which the Company may be entitled.
   
12.
Return of Company Property
 
You agree that on the Termination Date, or at such earlier time as the Company
may request, you will immediately return to the Company all of the Company’s
property in your possession or under your control, including, but not limited
to, all data and information relating to the business of the Company and its
affiliates, and that you will not retain any copies thereof.
   



 
7

--------------------------------------------------------------------------------

 




13.
Notices
 
Any notice required in connection with this Agreement will be deemed adequately
given only if in writing and personally delivered, or sent by first-class,
registered or certified mail, or overnight courier.  Notice shall be deemed to
have been given on the third day after deposit into the mail.  Notice shall be
deemed to have been given on the second day after deposit with an overnight
courier.  Notices may also be hand-delivered, in which case, notice is effective
upon delivery.  Notices to Volt shall be addressed to 1065 Avenue of the
Americas, 20th Floor, New York, NY 10018, Attn: Board of Directors.  Notices to
you shall be addressed to your last known address on file with the Company.
   
14.
Entire Agreement, Choice of Law, and Exclusive Jurisdiction and Venue
 
This Agreement constitutes the entire understanding between the Company and you
and supersedes all prior agreements concerning the terms and conditions of your
employment.  Unless otherwise expressly stated herein, the terms of this
Agreement may not be modified, altered, changed or amended except by an
instrument in writing signed by a duly authorized representative of the Company
and you.  No waiver by the Company or you of any breach by the other party of
any condition or provision of this Agreement shall be deemed a waiver with
respect to any similar or dissimilar condition or provision at any prior or
subsequent time.  If any provision of this Agreement is held to be invalid or
unenforceable, then the remaining provisions of this Agreement shall be deemed
severable and remain in full force and effect.  If any of the covenants
contained in Paragraphs 8 or 9 are held to be unreasonable in duration,
geography or scope, then such terms shall be deemed modified to conform to such
court or tribunal’s determination of reasonableness. The terms of this Agreement
shall be governed and construed in accordance with the laws of the State of New
York, except for such New York laws as would require application of the
substantive laws of another jurisdiction.  You and the Company agree that any
dispute, claim, or controversy arising out of, involving, affecting, or related
to this Agreement, any breach of this Agreement, your employment with the
Company, or the termination of your employment with the Company shall be brought
only in the Supreme Court of the State of New York, New York County or the
United States District Court for the Southern District of New York.  You
irrevocably consent and submit to personal jurisdiction and venue in the Supreme
Court of the State of New York, New York County or the United States District
Court for the Southern District of New York; waive any and all objections to
jurisdiction and venue in such courts; and waive any objection that such courts
are an inconvenient forum.
   
15.
Successors and Assigns
 
You may not assign this Agreement.  The Company may assign this Agreement to an
affiliate or a person or entity which is a successor in interest to
substantially all of the business operations of the Company.
   
16.
Code Section 409A Omnibus Provision
 
Notwithstanding any other provision of this Agreement, it is intended that
payments and benefits under this Agreement comply with Section 409A of the Code
or with an exemption from the applicable Code Section 409A requirements and,
accordingly, all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes and penalties under Section
409A of the Code.  For purposes of this Agreement, all rights to payments and
benefits hereunder of deferred compensation subject to Section 409A of the Code
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Code.  For purposes of this
Agreement, you will not be deemed to have had a termination of employment unless
there has been a “separation from service” within the meaning of Section 409A of
the Code.  Furthermore, neither the Company  nor any of its parents,
subsidiaries, divisions, affiliates, directors, officers, predecessors,
successors, employees, agents and attorneys shall be liable to you if any amount
payable or provided hereunder is subject to any taxes, penalties or interest as
a result of the application of Code Section 409A.
   



 
8

--------------------------------------------------------------------------------

 





 
Notwithstanding any provision of this Agreement, if you are a “specified
employee” (as defined in Section 409A of the Code and Treasury Regulations
thereunder), then payment of any amount under this Agreement that is deferred
compensation subject to Section 409A of the Code and the timing of which depends
upon termination of employment shall be deferred for six (6) months after
termination of your employment, as required by Section 409A(a)(2)(B)(i) of the
Code (the “409A Deferral Period”).  In the event such payments are otherwise due
to be made during the 409A Deferral Period, the payments that otherwise would
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on the first day of the seventh month following the Termination Date,
and the balance of the payments shall be made as otherwise scheduled.
   
17.
Counterparts and Facsimile Execution
 
This Agreement may be executed and delivered (a) in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument, and/or (b) by facsimile or PDF in which
case (i) the instruments so executed and delivered shall be binding and
effective for all purposes,  and (ii) the parties shall nevertheless exchange
substitute hard copies of such facsimile or PDF instruments as soon thereafter
as practicable (but the failure to do so shall not affect the validity of the
instruments executed and delivered by facsimile or PDF).



 


Kindly indicate your acceptance of the terms of this Agreement by signing and
returning it to the undersigned.


Sincerely,


Volt Information Sciences, Inc.


By:_/s/ Lloyd Frank, Member of the Compensation
Committee________                               
     As authorized by the Compensation Committee






I have read, understand, accept and agree to the above terms and conditions
governing my employment with the Company.






                               

 /s/ Ronald Kochman______  12/26/2012__________ Ronald Kochman Date

 
 
 
9
 